SUMMARY ORDER

PER CURIAM.
Wife appeals from a judgment of the Twenty-third Judicial Circuit of Jefferson County which amended a decree of dissolution for irregularity pursuant to Rule 74.06. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the decree is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A detailed opinion *365would have no precedential value. The trial court’s decree is affirmed pursuant to Rule 84.16(b).